+




                           NUMBER 13-11-00424-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

MARLON JERMAINE PUGH,                                                   Appellant,

                                         v.

THE STATE OF TEXAS,                                                     Appellee.


                 On appeal from the Criminal District Court
                       of Jefferson County, Texas.


                        MEMORANDUM OPINION
               Before Justices Rodriguez, Vela, and Perkes
               Memorandum Opinion by Justice Rodriguez
      Appellant Marlon Jermaine Pugh appeals from his conviction for the offense of

failure to comply with sex-offender registration requirements.   See TEX. CODE CRIM.

PROC. ANN. art. 62.102(a), (b)(2) (West 2006). Pugh pleaded guilty to the offense and

was sentenced to ten years' community supervision and assessed a $1,000 fine.
Approximately nineteen months after his plea and sentence, the trial court determined

that Pugh had violated the terms of his community supervision. The court revoked

Pugh's probation and sentenced him to ten years in the Institutional Division of the Texas

Department of Criminal Justice.

       Concluding that the appeal in this case "is without merit and is frivolous," counsel

filed an Anders brief in which he reviewed the merits, or lack thereof, of the appeal. We

affirm as modified.

                       I. COMPLIANCE WITH ANDERS V. CALIFORNIA

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Pugh's

court-appointed appellate counsel has filed a brief with this Court, stating that he has

"diligently reviewed the entire appeal record in this case and the law applicable thereto"

and in his professional opinion, he "can perceive no arguably meritorious issues from the

records in this cause."      After discussing the revocation plea and proceeding, in

particular, counsel concludes that "the record reflects no reversible error . . . [and] there

are no grounds upon which an appeal can be predicated." See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) ("In Texas, an Anders brief

need not specifically advance 'arguable' points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.") (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991)

(en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), Pugh's counsel has, thus, carefully discussed why, under controlling

                                             2
authority, there are no errors in the trial court's judgment. Counsel has informed this

Court that he has: (1) examined the record and found no arguable grounds to advance

on appeal, (2) served a copy of the record, the brief, and counsel’s motion to withdraw on

Pugh, and (3) informed Pugh of his right to review the record and to file a pro se response

within thirty days.1 See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see

also In re Schulman, 252 S.W.3d at 409 n.23.

        Pugh filed a pro se brief on September 12, 2011. When appellate counsel files an

Anders brief and the appellant independently files a pro se brief, the court of appeals has

two choices: "[i]t may determine that the appeal is wholly frivolous and issue an opinion

explaining that it has reviewed the record and finds no reversible error. Or, it may

determine that arguable grounds for appeal exist and remand the cause to the trial court

so that new counsel may be appointed to brief the issues." Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). We are not required to review the merits of each

claim raised in an Anders brief or a pro se response—rather, we must merely determine if

there are any arguable grounds for appeal. Id. at 827. If we so determine, we must

remand for appointment of new counsel. Id. Reviewing the merits raised in a pro se

brief would deprive an appellant of meaningful assistance of counsel. Id. Accordingly,

we will independently review the record to determine if there are any arguable grounds for

appeal.

                                      II. INDEPENDENT REVIEW


        1
          The Texas Court of Criminal Appeals has held that "the pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues." In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).
                                                    3
       The United States Supreme Court has advised appellate courts that upon

receiving a "frivolous appeal" brief, they must conduct "a full examination of all the

proceedings to decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S.
75, 80 (1988). We have carefully reviewed the record, counsel's brief, and Pugh's pro se

brief and have found nothing that would arguably support an appeal. See Bledsoe, 178
S.W.3d at 826; Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is

wholly frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the

nature of Anders briefs, by indicating in the opinion that it considered the issues raised in

the briefs and reviewed the record for reversible error but found none, the court of appeals

met the requirements of Texas Rule of Appellate Procedure 47.1."). The only error in the

record is a typographical error in both the trial court's 2009 judgment of conviction and

2011 judgment revoking community supervision. The judgments list the statute for the

offense as sections "62.02/62.10 [of the] Penal Code"—no such sections exist. At the

time of Pugh's offense, the statute establishing the third-degree felony offense of failure to

comply with sex offender registration requirements was Texas Code of Criminal

Procedure article 62.102(a) and (b)(2). See TEX. CODE CRIM. PROC. ANN. art. 62.102(a),

(b)(2). Accordingly, because we have the necessary data and evidence for reformation,

we modify the trial court's judgments to reflect the correct article of the code of criminal

procedure—article 62.102(a) and (b)(2). See id.; see also Bigley v. State, 865 S.W.2d
26, 27 (Tex. Crim. App .1993). We affirm the judgment of revocation as modified.

                                 III. MOTION TO WITHDRAW

       In accordance with Anders, Pugh's attorney has asked this Court for permission to

withdraw as counsel for Pugh. See Anders, 386 U.S. at 744; see also In re Schulman,

                                              4
252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

App.—Dallas 1995, no pet.) (noting that "[i]f an attorney believes the appeal is frivolous,

he must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.") (citations omitted)). We grant counsel's

motion to withdraw that was carried with the case on August 19, 2011. Within five days

of the date of this Court’s opinion, counsel is ordered to send a copy of the opinion and

judgment to Pugh and to advise him of his right to file a petition for discretionary review.2

See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte

Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                                             NELDA V. RODRIGUEZ
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 13th
day of October, 2011.




        2
            No substitute counsel will be appointed. Should Pugh wish to seek further review of this case by
the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Effective
September 1, 2011, any petition for discretionary review must be filed with the clerk of the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Texas Rule of Appellate Procedure 68.4. See TEX. R. APP. P. 68.4.
                                                       5